707 S.E.2d 242 (2011)
IN the Matters of J.K., S.K., S.C., Minor Children.
Appealed By: Burke County DSS.
No. 3P11.
Supreme Court of North Carolina.
April 7, 2011.
Ryan McKaig, for Connelly, Shannon Elizabeth.
Pamela Newell, GAL, Raleigh, for J.K., et al.
Steve Schoeberle, for Burke County DSS.

ORDER
Upon consideration of the petition filed on the 12th of January 2011 by Petitioner (Burke County Dept. of Social Services) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*243 "Denied by order of the Court in conference, this the 7th of April 2011."